
	
		II
		110th CONGRESS
		2d Session
		S. 3670
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To regulate certain State and local taxation of
		  electronic commerce, and for other purposes. 
	
	
		1.Minimum jurisdictional
			 standard for State and local taxes on electronic commerce
			(a)In
			 GeneralNo taxing authority of a State shall have power to
			 require the collection and remittance of a State tax by any person resulting
			 from the electronic commerce of such person unless such person has a physical
			 presence in the State during the taxable period with respect to which the tax
			 is imposed.
			(b)Requirements
			 for Physical Presence
				(1)In
			 generalFor purposes of subsection (a), a person has a physical
			 presence in a State only if such person’s electronic commerce in the State
			 includes any of the following during such person’s taxable year:
					(A)Being an
			 individual physically in the State, or assigning one or more employees to be in
			 the State.
					(B)Using the
			 services of an agent (excluding an employee) to establish or maintain the
			 electronic commerce in the State, if such agent does not perform the same
			 services in the State for any other person during such taxable year.
					(C)The leasing or
			 owning of tangible personal property or of real property in the State.
					(2)De minimis
			 physical presenceFor purposes of this section, the term
			 physical presence shall not include—
					(A)entering into an
			 agreement to share revenue generated by an electronic commerce presence owned
			 or maintained by a person who is physically present in a State;
					(B)presence in a
			 State for less than 15 days in a taxable year (or a greater number of days if
			 provided by State law); and
					(C)presence in a
			 State to conduct limited or transient business activity.
					(c)Taxable Periods
			 Not Consisting of a YearIf the taxable period for which the tax
			 is imposed is not a year, then any requirements expressed in days for
			 establishing physical presence under this Act shall be adjusted pro rata
			 accordingly.
			(d)Minimum
			 jurisdictional standardThis section provides for minimum
			 jurisdictional standards and shall not be construed to modify, affect, or
			 supersede the authority of a State or any other provision of Federal law
			 allowing persons to conduct greater activities without the imposition of tax
			 jurisdiction.
			(e)Exceptions
				(1)Domestic
			 business entities and individuals domiciled in, or residents of, the
			 stateSubsection (a) shall not apply with respect to—
					(A)a person (other
			 than an individual) that is incorporated or formed under the laws of the State
			 (or domiciled in the State) in which the tax is imposed; or
					(B)an individual who
			 is domiciled in, or a resident of, the State in which the tax is
			 imposed.
					(2)Preservation of
			 authorityThis section shall not be construed to modify, affect,
			 or supersede the authority of a State to bring an enforcement action against a
			 person or entity that may be engaged in an illegal activity, a sham
			 transaction, or any perceived or actual abuse in its electronic commerce if
			 such enforcement action does not modify, affect, or supersede the operation of
			 any provision of this section or of any other Federal law.
				(f)Rule of
			 ConstructionThis section shall not be construed to modify,
			 affect, or supersede the operation of title I of the Act entitled An Act
			 relating to the power of the States to impose net income taxes on income
			 derived from interstate commerce, and authorizing studies by congressional
			 committees of matters pertaining thereto, approved September 14, 1959
			 (15 U.S.C. 381 et seq.).
			(g)Definitions,
			 etcFor purposes of this
			 section:
				(1)Electronic
			 commerceThe term electronic commerce has the
			 meaning given that term in section 1105(3) of the Internet Tax Freedom Act (47
			 U.S.C. 151 note).
				(2)PersonThe
			 term person has the meaning given such term by section 1 of title
			 1 of the United States Code.
				(3)StateThe
			 term State means any of the several States, the District of
			 Columbia, or any territory or possession of the United States, or any political
			 subdivision of any of the foregoing.
				(4)Tangible
			 personal propertyFor purposes of subsection (b)(1)(C), the
			 leasing or owning of tangible personal property does not include the leasing or
			 licensing of computer software.
				(h)Effective
			 dateThis section shall apply
			 with respect to taxable periods beginning on or after January 1, 2009.
			
